Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the “Agreement”) dated as of November
6, 2013, is by and between SANTANDER BANK, N.A. (formerly known as Sovereign
Bank, N.A.) as agent for the Lenders hereunder (in such capacity, together with
its successors in such capacity, the “Agent”), each of the lenders that is a
party or signatory hereto and identified under the caption “LENDERS” on the
signature pages hereto or that shall become a “Lender” hereunder (individually,
a “Lender” and, collectively, the “Lenders”), and FULL CIRCLE CAPITAL
CORPORATION, a Maryland corporation having an office at 800 Westchester Avenue,
Suite S-620, Rye Brook, New York 10573 (the “Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, the Agent, the Lenders, and the Borrower entered into a certain Credit
Agreement dated June 3, 2013, as previously amended (the “Credit Agreement”),
pursuant to which the Lenders agreed to extend certain credit and make certain
loans to the Borrower; and

 

WHEREAS, the Borrower has requested the Agent and the Lenders, and the Agent and
the Lenders have agreed, to amend the Credit Agreement to increase the aggregate
Revolving Commitments (as defined in the Credit Agreement) to $45,000,000 and to
amend each Lender’s proportionate share thereof, all as more fully described
herein.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Defined Terms. Except as otherwise indicated herein, all words and terms
defined in the Credit Agreement shall have the same meanings when used herein.

 

2. Amendments to Credit Agreement and other Loan Documents.

 

(a) The following definition appearing in Section 1.1 of the Credit Agreement is
hereby amended to read in its entirety as follows:

 

“Revolving Commitment” means $45,000,000.

 

(b) The maximum amount of the Revolving Commitment of each Lender, and the
percentage of all Commitments represented by each such Revolving Commitment, is
as set forth opposite each Lender’s name on the applicable signature page to
this Agreement. From and after the date hereof, all references to the Revolving
Commitment of each Lender in the Credit Agreement and the other Loan Documents
shall be as set forth on the signature page hereto.

 

3. Substitute Revolving Notes.

 

 

 

(a) Concurrently herewith, the Borrower is executing and delivering to Santander
Bank, N.A. (formerly known as Sovereign Bank, N.A.) a substitute Revolving Note
in the maximum principal amount of $30,000,000 (the “Santander Substitute Note”)
in substitution for, but not in repayment of, the Revolving Note dated September
25, 2013 in the maximum principal amount of $20,000,000 previously issued to
Santander Bank, N.A. (the “Prior Santander Note”). The execution and delivery by
the Borrower of the Santander Substitute Note pursuant to the provisions hereof
shall not constitute a refinancing, repayment, accord and satisfaction or
novation of the Prior Santander Note or the indebtedness evidenced thereby.

 

(b) Concurrently herewith, the Borrower is executing and delivering to AloStar
Bank of Commerce a substitute Revolving Note in the maximum principal amount of
$15,000,000 (the “AloStar Substitute Note”) in substitution for, but not in
repayment of, the Revolving Note dated September 25, 2013 in the maximum
principal amount of $12,500,000 previously issued to AloStar Bank of Commerce
(the “Prior AloStar Note”). The execution and delivery by the Borrower of the
AloStar Substitute Note pursuant to the provisions hereof shall not constitute a
refinancing, repayment, accord and satisfaction or novation of the Prior AloStar
Note or the indebtedness evidenced thereby.

 

(c) The Agent shall promptly return the Prior Santander Note and AloStar Bank of
Commerce shall promptly return the Prior AloStar Note to Borrower marked
“cancelled.”

 

4. Reaffirmation of Guaranty. Concurrently herewith, the Guarantors are
executing and delivering to the Agent and the Lenders a Reaffirmation of
Guaranty Agreement.

 

5. Amendments to Other Loan Documents. Each of the other Loan Documents is
hereby amended to the extent necessary to reflect the amendments to the terms of
the Credit Agreement effected by this Agreement. Without limiting the generality
of the foregoing, each of the other Loan Documents shall secure the Revolving
Loans to the same extent, and with the same effect, as it secured the Prior
Santander Note and the Prior AloStar Note. The Borrower shall take or cause to
be taken such actions, and shall execute, deliver, file and/or record or cause
to be executed, delivered, filed and/or recorded such documents and other
instruments, as the Agent and the Lenders shall deem to be necessary or
advisable in order to confirm, implement or perfect the amendments to the other
Loan Documents effected by this Section 5.

 

6. Representations and Warranties. In order to induce the Agent and the Lenders
to enter into this Agreement and amend the Credit Agreement as provided herein,
the Borrower hereby represents and warrants to the Agent and the Lenders that:

 

(a) All of the representations and warranties of the Borrower set forth in the
Credit Agreement are true, complete and correct in all material respects on and
as of the date hereof with the same force and effect as if made on and as of the
date hereof and as if set forth at length herein (except to the extent that such
representations and warranties relate solely to an earlier date in which case
such representations and warranties were true and correct in all material
respects on such earlier date).

 

2

 

(b) No Default or Event of Default presently exists and is continuing on and as
of the date hereof.

 

(c) Since the date of the Borrower’s most recent financial statements delivered
to the Agent, no material adverse change has occurred in the business, assets,
liabilities, financial condition or results of operations of the Borrower, and
no event has occurred or failed to occur which has had or could reasonably be
expected to have a material adverse effect on the business, assets, liabilities,
financial condition or results of operations of the Borrower.

 

(d) The Borrower has all corporate power and authority to execute, deliver and
perform any action or step which may be necessary to carry out the terms of this
Agreement and all other documents, if any, executed in connection herewith
(together with this Agreement, the “Amendment Documents”), and each Amendment
Document to which the Borrower is a party has been duly executed and delivered
by the Borrower and each such Amendment Document is the legal, valid and binding
obligation of the Borrower enforceable in accordance with its terms, subject to
any applicable bankruptcy, insolvency, general equity principles or other
similar laws affecting the enforcement of creditors’ rights generally.

 

(e) The execution, delivery and performance of the Amendment Documents to which
the Borrower is a party will not (i) violate any provision of any existing law,
statute, rule, regulation or ordinance, (ii) conflict with, result in a breach
of, or constitute a default under (A) the certificate of incorporation or the
bylaws of the Borrower, (B) any order, judgment, award or decree of any court,
governmental authority, bureau or agency, or (C) any mortgage, indenture, lease,
contract or other material agreement or undertaking to which the Borrower is a
party or by which the Borrower or any of its properties or assets may be bound,
or (iii) result in the creation or imposition of any lien or other encumbrance
upon or with respect to any property or asset now owned or hereafter acquired by
the Borrower, other than liens in favor of the Agent for the benefit of the
Lenders.

 

(f) Except for filings required under applicable securities laws, no consent,
license, permit, approval or authorization of, exemption by, notice to, report
to, or registration, filing or declaration with any person is required in
connection with the execution, delivery and performance by the Borrower of the
Amendment Documents to which the Borrower is a party or the validity thereof or
the transactions contemplated thereby.

 

7. Costs. The Borrower shall reimburse the Agent and the Lenders on demand for
all costs, including reasonable legal fees and expenses and recording or filing
fees, incurred by them in connection with this Agreement and the transactions
referenced herein.

 

8. Commitment Fee. Upon the execution and delivery of this Agreement, the
Borrower shall pay to the Agent for the ratable benefit of the Lenders a
commitment fee in the amount of $78,125, which shall be fully-earned and not
subject to rebate or refund for any reason whatsoever.

 

9. Counterparts. This Agreement may be signed in several counterparts, each of
which shall be an original and all of which shall constitute one and the same
instrument.

3

 

 

10. No Change. Except as expressly set forth herein, all of the terms and
provisions of the Credit Agreement shall continue in full force and effect.

 

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflict of laws principles.

 

[Signatures on following page]

4

 

[Signature page to Second Amendment to Credit Agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized representatives as of
the date set forth on the first page hereof.

BORROWER:

 

FULL CIRCLE CAPITAL CORPORATION

 

 

By:________________________

Name:

Title:

 

AGENT:

 

SANTANDER BANK, N.A. (formerly known as Sovereign Bank, N.A.)

 

 

By: ________________________

Name:

Title:

 

LENDERS:

 

SANTANDER BANK, N.A. (formerly known as Sovereign Bank, N.A.)

 

 

By: ________________________

Name:

Title:

 

Amount of Revolving Commitment:         $30,000,000

 

Percentage of Revolving Commitment:    66-2/3%

 

ALOSTAR BANK OF COMMERCE

 

 

By: ________________________

Name:

Title:

 

Amount of Revolving Commitment:        $15,000,000

 

Percentage of Revolving Commitment:   33-1/3%

 



5

 